Citation Nr: 1141109	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-09 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1973 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appeared before a Decision Review Officer (DRO) at the RO in April 2011 and before the undersigned Veterans Law Judge at a Travel Board hearing in July 2011; transcripts of both are of record. 

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD.  However, the Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the claim on appeal has been recharacterized to include any psychiatric disorder.
 

FINDINGS OF FACT

1.  The Veteran's claim of service connection for PTSD was denied by a rating decision in July 2007.  

2.  The evidence received since the July 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for PTSD and does not raise a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The July 2007 rating decision which denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the final July 2007 determination denying the Veteran's claims of entitlement to service connection for PTSD is not new and material, and the Veteran's petition to reopen his claim is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

Since his discharge from service, the Veteran has filed multiple claims of service connection for PTSD.  His most recent claim was filed in September 2006.  A July 2007 rating decision denied his petition to reopen his claim.  The Veteran did not appeal that decision and that decision became final.  In August 2008, the Veteran filed another petition to reopen his claim.

In September 2008 and November 2009, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection for PTSD and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  VA also informed him of the bases for the prior denial and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records, as well as records reflecting his post-service treatment.  Also on file are transcripts of hearings held at the RO before a decision review officer in April 2011 and before the undersigned Veterans Law Judge in July 2011.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his request to reopen a claim of entitlement to service connection for PTSD.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

New and Material Evidence

The Veteran was denied service connection for PTSD in a December 1988 Board decision.  Since that time, the Veteran has submitted multiple petitions requesting that his claim for service connection for PTSD be reopened.  The Veteran's most recent petition to reopen his claim of entitlement to service connection for PTSD was denied in a July 2007 rating decision.  The RO sent notice of the decision to the Veteran at his last address of record.  The Veteran did not appeal that decision.  Therefore, the July 2007 rating decision became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the July 2007 consisted of service treatment records, post-service treatment records, Social Security Administration records and multiple statements by the Veteran.  The Veteran's claim was denied because the RO determined that the Veteran does not have a diagnosis of PTSD or other acquired psychiatric disorder that is etiologically related to service.  

The evidence submitted in support of reopening the claim includes more recent treatment records, multiple statements by the Veteran, the Veteran's testimony at the April 2011 and July 2011 hearings, multiple court complaints against VA, and newspaper articles regarding a government contract for military aviation.  

The newspaper articles are not relevant as they do not specifically relate to the Veteran, nor do they relate to an unestablished fact necessary to substantiate the claim.  Similarly, the Veteran's court complaints are not evidence that support his claim.  

The Veteran's statements and testimony at the hearings are new in that they had not previously been available for consideration.  However, they are duplicative of previously filed statements.  The Veteran has maintained the same arguments and contentions since he first brought his claim in 1988.  As the Veteran's statements and testimony are cumulative and redundant of other previously filed evidence, the Veteran's petition to reopen his claim cannot be granted on this basis.  

Finally, the Veteran's treatment records from Northwestern Human Services (NHS) from 2009 through 2010 contain multiple references by the Veteran's social worker to a diagnosis of PTSD.  However, these records do not relate any diagnosis of PTSD or other psychiatric disorder to the Veteran's period of service.  The Veteran's previously filed treatment records show diagnoses of psychiatric disorders; such a diagnosis is not in dispute.  Rather, the Veteran has not shown that his diagnoses are due to service.  

The NHS treatment records are new as they were not previously of record; however, they do not raise a reasonable possibility of substantiating the Veteran's claim.  Because they do not relate his disorder to his period of service by providing evidence supporting an etiological relationship, they are insufficient to support a reopening of his claim of service connection.  

To the extent the evidence received since July 2007 was not previously considered, and is not cumulative or redundant, it is new.  However, it does not relate to an unestablished fact necessary to substantiate the claim. Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) (observing that evidence of the appellant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  
For the foregoing reasons, the criteria under 38 C.F.R. § 3.156(a) have not been met, and the application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder must be denied. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has not been submitted.  


_____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


